DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
3.	In view of the appeal brief  filed on 07/05/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
	/JOSEPH A STOKLOSA/           Supervisory Patent Examiner, Art Unit 3794      
                                                                                                                                                                                       
Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Baxter U.S. 2017/0224343 (herein referred to as “Baxter”), and in view of Sherts U.S. 6,533,772 (herein referred to as “Sherts”) and Kokish U.S. 2014/0257326 (herein referred to as “Kokish”).
6.	Regarding Claim 1, Baxter teaches a forceps (Fig. 1), comprising:
	A housing (Fig. 1, ref num 12/14) including a movable handle pivotally coupled to the housing (Fig. 1, ref num 32, para 0294, “closure trigger 32 is pivotally coupled to the housing 14 by a pin 33. Such arrangement enables the closure trigger 32 to be manipulated by a clinician such that when the clinician grips the pistol grip portion 19 of the handle 14, the closure trigger 32 may be easily pivoted from a starting or “unactuated” position to an “actuated” position and more particularly to a fully compressed or fully actuated position”);
	An elongated shaft assembly coupled to the housing (Fig. 1, ref num 200 as shown is coupled to housing ref nums 12/14 via ref num 201) and extending distally to support a pair of jaw members at the distal end thereof (Fig. 1, ref num 300 is found on the distal end of ref num 200), at least one of the jaw members selectively moveable relative to the other jaw member between a spaced apart position for manipulating tissue and a closed position for compressing tissue therebetween (para 0002 “the tissue gripped between the jaw members”).
	A cam assembly including an eccentric cam cable (Figs. 147-149, ref num 1862) and an eccentric cam (Fig. 147, ref num 22842), the eccentric cam cable operably coupled to the movable handle (para 0342 “shaft assembly 1200 further includes…an endless member 1862 [i.e. the cam cable]”; para 0341 “shaft assembly 1200 that is similar to the elongate shaft member 200”; para 0303, “shaft assembly is operably coupled to the handle”; therefore the cam cable is operably coupled to the handle via the shaft) and positioned to rotate the eccentric cam upon movement of the eccentric cam cable (para 0478 “when the cable member 1862 is journaled on the proximal pulley assembly 22840”; as shown in Figs. 148-149, as the cable is moved, the cam assembly begins to rotate about a mount; para 0480 “pulley 22842 that is rotatably mounted on a pulley mount”).  It is also known that the movement of the cam cable ultimately actuates the end effector (para 0478).
	Baxter also mentions that the cam assembly could be located within the housing (para 0433, “cable arrangement may be directly attached to the central articulation link…articulation system located in the handle or housing”).
	However, Baxter fails to teach explicitly teach the cam assembly supported in the housing, as well as the rotation of eccentric cam reduces an amount of force on the movable handle required to move the jaw members to the closed position to compress tissue disposed between the jaw members.
	Sherts teaches a cam assembly that may be used in a medical device of analogous art (Fig. 1, Col. 1, lines 5-8).  The cam assembly contains an eccentric cam (Fig. 6a, ref num 30), in which the eccentric cam reduces the amount of force on the handle (Col. 4 lines 15-17, “eccentric cam diameter allows for a smooth gripping and ungripping stroke with low thumb force”).  The reduction of force on the handle eliminates a jerking action as well as a smooth operation for the user (Col. 4, lines 14-18).  This provides an improvement to the device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cam assembly as taught by Baxter to include the that the rotation allow for reduction of forces on the handle when actuating the jaws in order to reduce jerking and provide a smooth operation.
Kokish teaches a medical device of analogous art (Fig. 1), which contains a cam assembly that is found in the housing of the device (Fig. 6, ref num 618/610 found in housing ref num 606/600).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to put the cam assembly in the housing portion of the device, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

7.	Regarding Claim 2, Baxter teaches an annular cam positioned adjacent to the eccentric cam (Fig. 149, ref num 22854).

8.	Regarding Claim 3, Baxter teaches the eccentric cam and the annular cam are disposed on a shaft (Fig. 149, ref num 22812’). 
	Baxter fails to teach that the cams are pivotally supported within the housing.
Kokish teaches a medical device of analogous art (Fig. 1), which contains a cam assembly that is found in the housing of the device (Fig. 6, ref num 618/610 found in housing ref num 606/600).  The eccentric cam (ref num 618) and annular cam (ref num 614), are movably support on a shaft (see Fig. 6A, ref nums 614 and 618 rotate while being supported by shaft 602)  It would have been obvious to one having ordinary skill in the art at the time the invention was made to put the cam assembly in the housing portion of the device, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

9.	Claims 4, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Baxter, Sherts, and Kokish, and further in view of Huitema U.S. 5,452,836 (herein referred to as “Huitema”).
10.	Regarding Claim 4, Baxter as modified fails to teach the eccentric cam includes an inner eccentric cam plate and an outer eccentric cam plate that are configured to maintain the eccentric cam cable on an eccentric track defined between the inner and outer eccentric cam plates.
Huitema teaches the eccentric cam (214) includes an inner eccentric cam plate and an outer eccentric cam plate (see Fig. 21, in which a cable, ref num 230, is running through the cam, therefore, there would be an inner and outer plate to the cam) that are configured to maintain the eccentric cam cable on an eccentric track defined between the inner and outer eccentric cam plates (see Fig. 21, ref num 214 and 230).  The cable is present in order to achieve the desired effect of the end effector, for example in Huitema being the desired staple height at all orientations and angles (Col. 25 lines 65-67).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Patel and included the eccentric cam cable that remained in the track provided in order to optimize the given action of the end effector, such as clamping or stapling the targeted tissue.
 
11.	Regarding Claim 5, Baxter as modified fails to teach the eccentric track includes an annular portion and a triangular portion.
	Huitema teaches the eccentric track includes an annular portion (see Fig. 21, ref num 214 has a portion in which the pivot pins, 220, 224, are annular) and a triangular portion (Col. 12, lines 45-49, “214 comprising a pair of triangularly shaped side members”). It would have been an obvious matter of design choice to make the different portions of the eccentric track of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

12.	Regarding Claim 10, Baxter as modified fails to teach the annular portion and the triangular portion of the eccentric track define a tear-dropped profile.
	Huitema teaches the eccentric track includes an annular portion (see Fig. 21, ref num 214 has a portion in which the pivot pins, 220, 224, are annular) and a triangular portion (Col. 12, lines 45-49, “214 comprising a pair of triangularly shaped side members”).  The combination of these shapes would then produce a tear-dropped profile (see MPEP 2144.04.IV.B). It would have been an obvious matter of design choice to make the different portions of the annular and triangular portion of the eccentric cam of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.


13.	Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Baxter, Sherts, and Kokish, and further in view of Huitema and Nanditale U.S. 2018/0214200 (herein referred to as “Nanditale”).
14.	Regarding Claim 6, Baxter as modified fails to teach the annular cam includes an annular track defined therein including substantially the same diameter as the same diameter as the annular portion of the eccentric track.
Nanditale teaches the annular cam (Fig. 9, ref num 238) includes an annular track (ref num 254) defined therein including substantially the same diameter as the annular portion of the eccentric track (eccentric track ref num 232, annular portion of the eccentric cam assembly). It would have been an obvious matter of design choice to modify the diameter of the annular cam cable, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

15.	Regarding Claim 7, Baxter as modified fails to teach an annular cam cable that is supported on the annular track of the annular cam.
	Huitema teaches an annular cam (ref num 160) in which there is an annular cam cable (ref num 190) supported on the annular track of the annular cam (ref num 160 rotates the cable around, Col 10, lines 58-67 – Col. 11, lines 1-4). The pulley, or cam cable, that is present aids in the actuation of the jaws at the end of the device (abstract, Col 5, lines 30-35).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Patel and included the annular cam cable in order to actuate the end effector at the end of the device. 

16.	Regarding Claim 8, Baxter teaches the elongated shaft assembly (Fig. 1, ref num 200) extends into the housing and supports an inner shaft (ref num 200 extends into housing 12/14 and supports inner shaft, see Fig. 4, ref num 260/210) that operatively couples to the pair of jaw members (Fig. 4, ref num 210 is operably connected to the jaw members via ref num 270).
	Baxter fails to teach the inner shaft supporting a collar that couples to the annular cam cable.
Huitema teaches an annular cam (ref num 160) in which there is an annular cam cable (ref num 190) supported on the annular track of the annular cam (ref num 160 rotates the cable around, Col 10, lines 58-67 – Col. 11, lines 1-4).  The device also contains an inner shaft that supports a collar (Fig. 10, ref num 74 = inner shaft and ref num 122 = collar).  The collar couples to the annular cam cable (Fig. 10, ref num 122 is coupled to ref num 160/190 via 228).  The pulley, or cam cable, that is present aids in the actuation of the jaws at the end of the device (abstract, Col 5, lines 30-35). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Patel and included the annular cam cable with a collar in the inner shaft in order to actuate the end effector at the end of the device. 

17.	Regarding Claim 9, Baxter teaches a compression spring (Fig. 147, ref num 29032) supported on the inner shaft (ref num 28261 is identical to ref num 260, see para 0489) and engaged with the collar and an arm of the movable handle to spring bias the movable handle (para 0294 “the closure trigger 32 may be biased into the unactuated position by spring or other biasing arrangement”).

18.	Claims 11, 12, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Baxter, and in view of Kokish.
19.	Regarding Claim 11, Baxter teaches a forceps (Fig. 1), comprising:
	A housing (Fig. 1, ref num 12/14) including a movable handle pivotally coupled to the housing (Fig. 1, ref num 32, para 0294, “closure trigger 32 is pivotally coupled to the housing 14 by a pin 33. Such arrangement enables the closure trigger 32 to be manipulated by a clinician such that when the clinician grips the pistol grip portion 19 of the handle 14, the closure trigger 32 may be easily pivoted from a starting or “unactuated” position to an “actuated” position and more particularly to a fully compressed or fully actuated position”);
	An elongated shaft assembly coupled to the housing (Fig. 1, ref num 200 as shown is coupled to housing ref nums 12/14 via ref num 201) and extending distally to support a pair of jaw members at the distal end thereof (Fig. 1, ref num 300 is found on the distal end of ref num 200), at least one of the jaw members selectively moveable relative to the other jaw member between a spaced apart position for manipulating tissue and a closed position for compressing tissue therebetween (para 0002 “the tissue gripped between the jaw members”),
an annular cam (Fig. 149, ref num 22854),
an eccentric cam cable (Figs. 147-149, ref num 1862) and an eccentric cam coupled to the annular cam (Fig. 147, ref num 22842, also see Fig. 149), the eccentric cam cable operably coupled to the movable handle (para 0342 “shaft assembly 1200 further includes…an endless member 1862 [i.e. the cam cable]”; para 0341 “shaft assembly 1200 that is similar to the elongate shaft member 200”; para 0303, “shaft assembly is operably coupled to the handle”; therefore the cam cable is operably coupled to the handle via the shaft) and positioned to rotate the eccentric cam upon movement of the eccentric cam cable (para 0478 “when the cable member 1862 is journaled on the proximal pulley assembly 22840”; as shown in Figs. 148-149, as the cable is moved, the cam assembly begins to rotate about a mount; para 0480 “pulley 22842 that is rotatably mounted on a pulley mount”).
Baxter fails to teach the annular cam is support in the housing and coupled to the elongated shaft assembly.
Kokish teaches a medical device of analogous art (Fig. 1), which contains a cam assembly that is found in the housing of the device (Fig. 6, ref num 618/610 found in housing ref num 606/600).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to put the cam assembly in the housing portion of the device, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

20.	Regarding Claim 12, Baxter teaches the elongated shaft assembly (Fig. 1, ref num 200) extends into the housing and supports an inner shaft (ref num 200 extends into housing 12/14 and supports inner shaft, see Fig. 4, ref num 260/210) that operatively couples to the pair of jaw members (Fig. 4, ref num 210 is operably connected to the jaw members via ref num 270), and also the annular cam rotates (para 0479, “proximal pulley 22842 that is rotatably”).  The actuation of the rotation allows for the axial movement and actuation of the jaws (para 0484, ” upon actuation of the closure system or closure drive system. The axial distance in which the closure sleeve 260 must move on the shaft spine to cause the anvil (or jaw) to be moved to a closed position”).

21.	Regarding Claim 16, Baxter teaches the annular came (ref num 22854) and the eccentric came (ref num 22842) have different profiles (see Fig. 147-149).

22.	Regarding Claim 18, Baxter teaches the pair of jaw members are configured to receive electrosurgical energy to selectively seal tissue disposed between the pair of jaw members (para 0292, “radio frequency (RF) energy, ultrasonic energy and/or motion to end effector arrangements adapted for use in connection with various surgical applications and procedures”; para 0493, “an end effector in accordance with certain embodiments can apply vibrational energy to seal the tissue”).

23.	Regarding Claim 19, Baxter teaches a knife assembly that is actuatable to sever tissue disposed between the pair of jaw members (para 0289, “The firing member also comprises a knife configured to incise the tissue… knife to be positioned at least partially proximal to the ramped surfaces”).

24.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baxter and Kokish, and further in view of Huitema.
25.	Regarding Claim 13, Baxter teaches the elongated shaft assembly (Fig. 1, ref num 200) extends into the housing and supports an inner shaft (ref num 200 extends into housing 12/14 and supports inner shaft, see Fig. 4, ref num 260/210) that operatively couples to the pair of jaw members (Fig. 4, ref num 210 is operably connected to the jaw members via ref num 270).
	Baxter fails to teach the inner shaft supporting a collar that couples to the annular cam cable.
Huitema teaches an annular cam (ref num 160) in which there is an annular cam cable (ref num 190) supported on the annular track of the annular cam (ref num 160 rotates the cable around, Col 10, lines 58-67 – Col. 11, lines 1-4).  The device also contains an inner shaft that supports a collar (Fig. 10, ref num 74 = inner shaft and ref num 122 = collar).  The collar couples to the annular cam cable (Fig. 10, ref num 122 is coupled to ref num 160/190 via 228).  The pulley, or cam cable, that is present aids in the actuation of the jaws at the end of the device (abstract, Col 5, lines 30-35). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Patel and included the annular cam cable with a collar in the inner shaft in order to actuate the end effector at the end of the device. 

26.	Regarding Claim 14, Baxter teaches a compression spring (Fig. 147, ref num 29032) supported on the inner shaft (ref num 28261 is identical to ref num 260, see para 0489) and engaged with the collar and an arm of the movable handle to spring bias the movable handle (para 0294 “the closure trigger 32 may be biased into the unactuated position by spring or other biasing arrangement”).

27.	Regarding Claim 15, Baxter teach es an eccentric cam cable (Figs. 147-149, ref num 1862) and an eccentric cam (Fig. 147, ref num 22842), the eccentric cam cable operably coupled to the movable handle (para 0342 “shaft assembly 1200 further includes…an endless member 1862 [i.e. the cam cable]”; para 0341 “shaft assembly 1200 that is similar to the elongate shaft member 200”; para 0303, “shaft assembly is operably coupled to the handle”; therefore the cam cable is operably coupled to the handle via the shaft).

28.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Baxter and Kokish, and further in view of Allen U.S. 2015/0313667 (herein referred to as “Allen”).
29.	Regarding Claim 17, Baxter fails to teach the rotation of the eccentric cam changes a jaw force ratio as the movable handle pivots relative to the eccentric cam.
	Allen teaches an electrosurgical device that contains jaws (Fig. 1, ref num 100) in which an eccentric cam mechanism is coupled to the end-effector assembly (para 0082).  The jaws, or end effector, are moved by a handle and contain a scale factor (para 0107).  The scale factor, or gearing ratio of the jaw members may be adjustable so that the operator can control the resolution of the working ends of the instrument (para 0107).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel in order to include that the jaw force ratio be changed in order to control the resolution of the working ends of the instrument for optimization.

30. 	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Baxter and in view of Sherts and Allen.
31.	Regarding Claim 20, Baxter teaches an electrosurgical system, comprising:
	A housing (Fig. 1, ref num 12/14) including a movable handle pivotally coupled to the housing (Fig. 1, ref num 32, para 0294, “closure trigger 32 is pivotally coupled to the housing 14 by a pin 33. Such arrangement enables the closure trigger 32 to be manipulated by a clinician such that when the clinician grips the pistol grip portion 19 of the handle 14, the closure trigger 32 may be easily pivoted from a starting or “unactuated” position to an “actuated” position and more particularly to a fully compressed or fully actuated position”);
	An elongated shaft assembly coupled to the housing (Fig. 1, ref num 200 as shown is coupled to housing ref nums 12/14 via ref num 201) and extending distally to support a pair of jaw members at the distal end thereof (Fig. 1, ref num 300 is found on the distal end of ref num 200), at least one of the jaw members selectively moveable relative to the other jaw member between a spaced apart position for manipulating tissue and a closed position for compressing tissue therebetween (para 0002 “the tissue gripped between the jaw members”).
	A cam assembly including an eccentric cam cable (Figs. 147-149, ref num 1862) and an eccentric cam (Fig. 147, ref num 22842), the eccentric cam cable operably coupled to the movable handle (para 0342 “shaft assembly 1200 further includes…an endless member 1862 [i.e. the cam cable]”; para 0341 “shaft assembly 1200 that is similar to the elongate shaft member 200”; para 0303, “shaft assembly is operably coupled to the handle”; therefore the cam cable is operably coupled to the handle via the shaft) and positioned to rotate the eccentric cam upon movement of the eccentric cam cable (para 0478 “when the cable member 1862 is journaled on the proximal pulley assembly 22840”; as shown in Figs. 148-149, as the cable is moved, the cam assembly begins to rotate about a mount; para 0480 “pulley 22842 that is rotatably mounted on a pulley mount”).  It is also known that the movement of the cam cable ultimately actuates the end effector (para 0478).  Baxter also mentions the generation of energy for the forceps (para 0292).
Baxter fails to teach a generator, the forceps coupled to the generator, as well as the rotation of eccentric cam reduces an amount of force on the movable handle required to move the jaw members to the closed position to compress tissue disposed between the jaw members.
	Sherts teaches a cam assembly that may be used in a medical device of analogous art (Fig. 1, Col. 1, lines 5-8).  The cam assembly contains an eccentric cam (Fig. 6a, ref num 30), in which the eccentric cam reduces the amount of force on the handle (Col. 4 lines 15-17, “eccentric cam diameter allows for a smooth gripping and ungripping stroke with low thumb force”).  The reduction of force on the handle eliminates a jerking action as well as a smooth operation for the user (Col. 4, lines 14-18).  This provides an improvement to the device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cam assembly as taught by Baxter to include the that the rotation allow for reduction of forces on the handle when actuating the jaws in order to reduce jerking and provide a smooth operation.
Allen teaches an electrosurgical system of analogous art that contains a generator (Fig. 1, ref num 28) and a forceps coupled to the generator (Fig. 1, ref num 10 connected to ref num 28 via ref num 15).  It is known in the art that generators are usually present in electrosurgical systems in order to provide the output energy to the instrument and ultimately treat tissue (para 0005).  Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that applying the generator to the system taught by Baxter would have produced the same predictable results of providing energy to the instrument, therefore it would have been obvious to combine the inventions.

Conclusion
32.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L SHOULDERS whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNIE L SHOULDERS/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794